 261308 NLRB No. 50CASTAWAYS MANAGEMENT1On April 29, 1992, Administrative Law Judge Lowell M.Goerlich issued the attached decision. The Respondent filed excep-
tions and a supporting brief, and the General Counsel filed cross-
exceptions and an answering brief.The National Labor Relations Board has delegated its authority inthis proceeding to a three-member panel.2The General Counsel excepts to the judge's inadvertent misspell-ing of the names of two discriminatees. We find merit in this excep-
tion and modify the Order to reflect the correct spelling of the names
of discriminatees Maximino Gil and Carol White Wolfe. We further
modify the Order to reflect that the Starlite Cutting period for main-taining an escrow account for an unavailable discriminatee is 1 year,
not 2 years as mistakenly stated by the judge.1The amendment reflects no change in gross backpay per se.Thus, it reflects no change in tne starting and ending dates of the
backpay periods (that is, the dates when the discriminatees were
fired and the dates when the facilities they had worked at were
closed or, in one case, the date of reinstatement); no changes in the
wage rates at which gross backpay is calculated; and no changes in
the number of hours per week at which gross backpay is calculated.2Feigin had previously been unlocated.3The change in dates of the excepted period results in a net addi-tion of one more day when discriminatee Feigin can collect backpay.Castaways Management, Inc. and Hotel, Motel,Restaurant & Hi-Rise Employees & Bartenders
Union, Local 355, AFL±CIO and Hotel, ResortService Union, Local 3 of Greater Miami &
South Florida Area. Cases 12±CA±8831, 12±CA±8985, 12±CA±9184, and 12±CA±9179August 14, 1992SECOND SUPPLEMENTAL DECISION ANDORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHThe issue in this case is the accuracy of the com-putations of interim earnings and setoffs to gross back-
pay in the compliance specification as amended.1The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions and to adopt the recommended Order as
modified.2ORDERThe Respondent, Castaways Management, Inc.,Miami, Florida, its officers, agents, successors, and as-
signs, shall pay to the employees named below the
amounts set forth opposite their respective names, plus
interest accrued to the date of payment, minus taxes:Kathleen Blenke$8,167
Kenneth Downes1,843

Randy Feigin5,743

Maximino Gil12,956

Joan Grinon5,003

Georgette Linder4,253

Irene Marzio4,210

Carol White Wolfe691
An additional $30,975 shall be placed in an escrowaccount with the U.S. Treasury, and held for 1 year
pending the submission of interim earnings information
by Andrea Mignoli. See Starlite Cutting, 284 NLRB620 (1987).Margaret J. Diaz, Esq., for the General Counsel.Joel I. Keiler, Esq., of Reston, Virginia, for the Respondent.Geof Bichlor, Esq., of Miami, Florida, for the Union.SUPPLEMENTAL DECISIONLOWELLM. GOERLICH, Administrative Law Judge. Thismatter is before me pursuant to the following order of the
Board dated June 12, 1991 (303 NLRB 374):It is ordered that the General Counsel's motion tostrike the Respondent's answer is granted to the extent
that it addresses allegations of the compliance specifica-
tion pertaining to the computation of gross backpay.ITISFURTHERORDERED
that the General Counsel'sMotion for Summary Judgment is granted except with
regard to allegations concerning the discriminatees' in-
terim earnings.ITISFURTHERORDERED
that this proceeding is re-manded to the Regional Director for Region 12 for the
purpose of issuing a notice of hearing and scheduling
a hearing before an administrative law judge, for the
purpose of taking evidence concerning the
discriminatees' interim earnings. The judge shall pre-
pare and serve on the parties a decision containing find-
ings of fact, conclusions of law, and recommendations
based on all the record evidence. Following service of
the judge's decision on the parties, the provisions of
Section 102.46 of the Board's Rules and Regulations
shall be applicable.In its decision, among other things, the Board stated:As the Respondent has failed to deny specifically thegross backpay allegations or to explain adequately its
failure to do so, we strike the Respondent's answers to
the extent that they address those allegations of the
compliance specification and deem those allegations of
the second amended compliance specification to be ad-
mitted as true.On January 22, 1992, the Regional Director for Region 12issued an amendment to the second amended compliance
specification. This amendment reflects certain changes in
setoffs to gross backpay.1More specifically, certain changesare set forth in this document with respect to interim earn-
ings figures for discriminatee Blenke, Downes, Gil, Grinon,
and Marzio. Additionally, interim earnings figures for
discriminatee Feigin are set forth for the first time.2Finally,a change in the dates of the excepted period for
discriminatees Feigin (when he was unavailable for work due
to an injury) at the end of 1979 and beginning of 1980 is
also reflected.3This matter came on for hearing before me in Miami,Florida, on February 24 and 25, 1992. Each party was af- 262DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4There being no objection to General Counsel's motion to correcttranscript, the motion is granted and the transcript is corrected ac-
cordingly.5``We have heretofore held, with court approval, that in a backpayproceeding the burden is on the General Counsel to show only the
gross amounts of backpay due.'' United States Air ConditioningCorp., supra at 1280.forded a full opportunity to be heard, to call, examine, andcross-examine witnesses, to argue orally on the record, to
submit proposed findings of fact and conclusions, and to file
briefs. All briefs have been carefully considered.FINDINGSOF
FACT,4CONCLUSIONS, ANDREASONTHEREFORBy the testimony of Ginnie Daniel, compliance officer, theGeneral Counsel offered prima facie proof of the amount of
gross backpay due5and owing the discriminatees and that themethod of computing the backpay was reasonable and a fair
base was employed for arriving at the gross backpay due
each discriminatee. Thus, the burden shifted to the Respond-
ent ``to establish facts which would negative the existence of
liability to a given employee or which would mitigate that
liability.'' United States Air Conditioning Corp., 141 NLRB1278, 1280 (1963), enfd. 336 F.2d 215 (6th Cir. 1964).In the case of NLRB v. Moone Aircraft Corp., 366 F.2d809 (5th Cir. 1966), the court commented:While the General Counsel has the burden of prov-ing unlawful discrimination on the part of the employer,
and hence that backpay is due, the employer usually
has the burden of establishing affirmative defenses
which would mitigate his liability. NLRB v. MiamiCoca-Cola Bottling Co., supra [360 F.2d 569]; NLRB v.Brown & Root, Inc., 8 Cir. 1963, 311 F.2d 447. Amongthese affirmative defenses are availability of jobs be-
cause of nondiscriminatory factors, the employees' in-
terim earnings to be deducted from the backpay award
.... 
The cases are unanimous that the Employer mustestablish these defenses by a preponderance of the evi-
dence NLRB v. Miami Coca-Cola Bottling Co., supra;NLRB v. Master Plastics Corp., 2 Cir. 1965, 354 F.2d170); NLRB v. Brown & Root, Inc., supra.The fact that the General Counsel included deductions ofinterim earnings in his backpay computation in no manner
lessened the Respondent's burden.The Respondent cross-examined the compliance officerwhose testimony stood fast. The Respondent offered the tes-
timony of Charles A. Kramer, a former president of Southern
Hotel and Motel Association and a former partner in the
Shelbourne Hotel. Kramer testified that 1977 through 1981
were the ``best years [he] could recall'' for the hotel business
and hotels generally had ``staffing problems.'' Additionally,
the Respondent offered the testimony of its counsel who tes-
tified that he had been informed that discriminatee
Maximilliam Gil had been discharged for theft.The Respondent rested without calling any of thediscriminatees whom it declined to call as witnesses.The Respondent's evidence was of little probative valuebeing void of any valid reasonable inferences, and contrib-
uted nothing to validly impeaching the computations set forth
in the specification.Accordingly, there being no material and credible evidencepresented in this case which supports a finding that the Gen-
eral Counsel's computations are not drawn according to law
or technically correct, I adopt them and approve them.[Recommended Order omitted from publication.]